Citation Nr: 9900014	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  95-21 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for left sacroiliac joint 
disease secondary to septic arthritis, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to 
September 1993.  

This appeal arises from a rating decision of April 1994 from 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).


REMAND

As a preliminary matter, the Board finds that the veterans 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, she has presented a claim 
which is plausible.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 631 (1992).  The Board accordingly finds the duty to 
assist her, mandated by 38 U.S.C.A. § 5107 (West 1991), has 
been satisfied.

VA has a statutory duty to assist a veteran in the 
development of facts pertinent to any given claim for 
benefits which is found to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is a plausible 
claim, and has been defined as one that is meritorious on its 
own or capable of substantiation.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

Service connection is currently in effect for a low back 
disability; specifically, left sacroiliac joint disease 
secondary to septic arthritis, rated as 10 percent disabling 
under Diagnostic Codes 5009 and 5295 of VAs Schedule for 
Rating Disabilities (Schedule).  According to the Statement 
of the Case, supplied the veteran in February 1995, in 
accordance with 38 C.F.R. § 4.20 (1998), Diagnostic Code 5009 
is rated analogous to Diagnostic Code 5295 of the Schedule.  
The Board also notes that 38 C.F.R. § 4.66 (1998), Sacroiliac 
joint, states, in pertinent part, that the lumbosacral and 
sacroiliac joints should be considered as one anatomical 
segment for rating purposes.  In addition, 38 C.F.R. § 4.66 
(1998) indicates that there should be careful consideration 
of lumbosacral sprain, and the various symptoms of pain and 
paralysis attributable to disease affecting the lumbar 
vertebrae and the intervertebral disc.

A review of the evidence of record reveals that the veteran 
was most recently afforded a VA general medical examination 
in January 1994.  The report of this examination reveals that 
the veteran reported having been hospitalized at the 
Hollywood Memorial Hospital in 1992 for two weeks following 
the birth of her baby in February 1992.  She also indicated 
that she was thereafter sent to the Mayport Naval Hospital in 
Florida where she remained for a few weeks.  The Board points 
out, parenthetically, that records associated with this 
Mayport Naval Hospital treatment have been associated with 
the veterans claims folders.  The report also noted that the 
veteran underwent a CAT scan [computed axial tomography], MRI 
[magnetic resonance imaging], and a bone scan of her spine 
and left hip areas.  It is also noted that records from the 
Naval Hospital located in Jacksonville, Florida have been 
associated with the veterans claims folder; these records 
indicate that X-ray, as well as bone scan, testing was 
afforded the veteran in April 1992.  In addition, the veteran 
informed the examiner during the January 1994 VA examination 
that she had been left with pain in both her spine and left 
hip areas accompanied by a limp when walking since 1992.  The 
report also noted that her present complaint involved pain in 
the low back and left hip areas, together with limping.  
Examination revealed that the veteran walked with a slight 
limp, favoring her left leg.  The veterans left hip was 
noted to be very tender on palpation.  She was able to flex 
her hip to 115 degrees and abduct to 35 degrees.  Marked 
tenderness was noted by the examiner over the left sacroiliac 
area.  Lumbosacral range of motion testing was reported as 
follows:  Flexion -- 85 degrees; backward extension -- 30 
degrees; lateral rotation 35 degrees (right), 30 degrees 
(left); rotation  30 degrees (bilaterally).  Neurologic 
examination was described as [n]ormal.  The diagnosis 
was, in pertinent part, status post sacroiliac involvement 
with left hip involvement.  The reports of X-ray studies, 
also dated in January 1994, showed the presence of scoliosis 
of the lumbar spine as well as a negative examination 
regarding the veterans left hip.

The Board points out that during the appellate period of the 
veterans current claim, the United States Court of Veterans 
Appeals (Court) decided the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Doctrine was established in DeLuca; namely, 
that in assigning a disability evaluation, VA must consider 
the effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.40, 4.45 
(1998).  As such, in light of the Courts holding in DeLuca, 
supra, as well as due to the fact that the veteran has not 
been afforded an orthopedic examination, the Board is of the 
opinion that a contemporaneous and thorough examination 
should be conducted.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the increased 
rating claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should notify the veteran that 
she may submit additional evidence and 
argument in support of her claim.  The RO 
should also ask the veteran to identify 
the names and complete addresses of all 
medical providers who have treated her 
for her back disability since January 
1994.  After securing any necessary 
release(s), the RO should obtain records 
of any treatment identified by the 
veteran not already of record; these 
records should include those associated 
with treatment received by the veteran in 
1992 at the Hollywood Memorial Hospital.  
See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

2.  The RO should schedule the veteran 
for a VA examination by an orthopedist 
for the purpose of ascertaining the 
nature and severity of all disabilities 
involving the lumbosacral and sacroiliac 
joints.  The examination should include 
all necessary tests and studies, 
including X-rays.  The veteran's back 
should be examined for degrees of both 
active and passive range of motion and 
any limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to note the 
normal ranges of motion of the 
lumbosacral and sacroiliac joints.  
Additionally, the examiner should be 
requested to determine whether the 
veterans back exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when either 
the lumbosacral or sacroiliac joints are 
used repeatedly over a period of time.  
The examiner should provide a complete 
rationale for all conclusions reached.  
The claims folder and a copy of this 
Remand should be furnished to the 
examiner prior to the examination.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should re-adjudicate the issue 
which has been perfected for appellate 
review.  In so doing, the RO should 
include consideration of DeLuca, supra, 
and 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).

If any benefit sought, for which an appeal has been 
perfected, remains denied, the veteran and her representative 
should be furnished a Supplemental Statement of the Case and 
afforded a reasonable period of time within which to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
